 

 

EXHIBIT 10.1

CATALYST ENTERPRISES, INC.

2005 STOCK OPTION PLAN

 

Adopted by the Board of Directors on December 21, 2006

 

1.          Purposes of the Plan. The purposes of this Catalyst Enterprises,
Inc. 2005 Stock Option Plan are to attract and retain the best available
personnel for positions of substantial responsibility, to provide additional
incentives to Employees, Non-Employee Directors of, and Consultants to, Catalyst
Enterprises, Inc., a California corporation (the “Company”), and to promote the
success of the Company’s business. Options granted hereunder may be either
Incentive Stock Options or Non-Statutory Stock Options at the discretion of the
Committee.

2.          Definitions. As used herein, and in any Option granted hereunder,
the following definitions shall apply:

(a)

“Board” shall mean the Board of Directors of the Company.

 

(b)

“Code” shall mean the Internal Revenue Code of 1986, as amended.

(c)        “Committee” shall mean the Committee appointed by the Board in
accordance with paragraph (a) of Section 4 of the Plan. If the Board does not
appoint or ceases to maintain a Committee, the term “Committee” shall refer to
the Board.

(d)

“Common Stock” shall mean the Common Stock of the Company.

 

(e)

“Company” shall mean Catalyst Enterprises, Inc., a California corporation.

(f)         “Consultant” shall mean any independent contractor retained to
perform bona fide services of any kind for the Company or any Subsidiary.

(g)        “Continuous Employment” shall mean the absence of any interruption or
termination of service as an Employee or Non-Employee Director by the Company or
any Subsidiary. Continuous Employment shall not be considered interrupted during
any period of sick leave, military leave or any other leave of absence approved
by the Board or in the case of transfers between locations of the Company or
between the Company and any Parent, Subsidiary or successor of the Company.

(h)        “Covered Employee” shall mean any individual whose compensation is
subject to the limitations on tax deductibility provided by Section 162(m) of
the Code and any Treasury Regulations promulgated thereunder in effect at the
close of the taxable year of the Company in which an Option has been granted to
such individual.

(i)         “Employee” shall mean any person, including officers (whether or not
they are directors), employed by the Company or any Subsidiary.

(j)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

 

5

 


--------------------------------------------------------------------------------



 

 

(k)        “Incentive Stock Option” shall mean any option granted under this
Plan and any other option granted to an Employee in accordance with the
provisions of Section 422 of the Code, and the regulations promulgated
thereunder.

(l)         “Non-Employee Director” shall mean any director of the Company or
any Subsidiary who (i) is not employed by the Company or such Subsidiary; (ii)
does not receive compensation, either directly or indirectly, from the Company
or a parent or Subsidiary for services rendered as a consultant or in any
capacity other than as a director, except for an amount that does not exceed the
dollar amount for which disclosure would be required pursuant to Item 404(a) of
Regulation S-K; (iii) does not possess an interest in any other transaction for
which disclosure would be required pursuant to Item 404(a) of Regulation S-K;
and (iv) is not engaged in a business relationship for which disclosure would be
required pursuant to Item 404 (b) of Regulation S-K.

(m)       “Non-Statutory Stock Option” shall mean an option granted under the
Plan that is subject to the provisions of Section 1.83-7 of the Treasury
Regulations promulgated under Section 83 of the Code.

(n)

“Option” shall mean a stock option granted pursuant to the Plan.

(o)        “Option Agreement” shall mean a written agreement between the Company
and the Optionee regarding the grant and exercise of Options to purchase Shares
and the terms and conditions thereof as determined by the Committee pursuant to
the Plan.

(p)

“Optioned Shares” shall mean the Common Stock subject to an Option.

(q)        “Optionee” shall mean an Employee, Non-Employee Director or
Consultant who receives an Option.

(r)         “Outside Director” shall mean a director of the Company who
qualifies as an outside director as such term is used in Section 162(m) of the
Code and defined in any applicable Treasury Regulations promulgated thereunder.

(s)         “Parent” shall mean a “parent corporation,” whether now or hereafter
existing, as defined by Section 424(e) of the Code.

(t)

“Plan” shall mean this Catalyst Enterprises, Inc. 2005 Stock Option Plan.

(u)        “Registration Date” shall mean the effective date of the first
registration statement filed by the Company pursuant to Section 12 of the
Exchange Act with respect to any class of the Company’s equity securities.

(v)        “Section 162(m) Effective Date” shall mean the first date as of which
the limitations on the tax deductibility of certain compensation provided by
Section 162(m) of the Code and any Treasury Regulations promulgated thereunder
are applicable to Options granted under the Plan.

(w)

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

 

6

 


--------------------------------------------------------------------------------



 

 

(x)        “Share” shall mean a share of the Common Stock of the Company subject
to an Option, as adjusted in accordance with Section 11 of the Plan.

(y)        “Subsidiary” shall mean a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

3.          Stock Subject to the Plan. Subject to the provisions of Section 11
of the Plan, the maximum aggregate number of Shares which may be optioned and
sold under the Plan is two million (2,000,000). The Shares may be authorized but
unissued or reacquired shares of Common Stock. If an Option expires or becomes
unexercisable for any reason without having been exercised in full, the Shares
which were subject to the Option but as to which the Option was not exercised
shall become available for other Option grants under the Plan, unless the Plan
shall have been terminated.

The Company intends that as long as it is not subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act and is not an investment
company registered or required to be registered under the Investment Company Act
of 1940, all offers and sales of Options and Shares issuable upon exercise of
any Option shall be exempt from registration under the provisions of Section 5
of the Securities Act, and the Plan shall be administered in such a manner so as
to preserve such exemption. The Company intends that the Plan shall constitute a
written compensatory benefit plan within the meaning of Rule 701(b) of 17 CFR
Section 230.701 promulgated by the Securities and Exchange Commission pursuant
to such Act or any successor rule. Unless otherwise specified Options granted
under the Plan are intended to be granted in reliance on Rule 701 whenever
applicable.

4.

Administration of the Plan.

(a)        Procedure. The Plan shall be administered by the Board. The Board may
appoint a Committee consisting of not less than two (2) members of the Board to
administer the Plan, subject to such terms and conditions as the Board may
prescribe. Once appointed, the Committee shall continue to serve until otherwise
directed by the Board. From time to time, the Board may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies,
however caused, and remove all members of the Committee and, thereafter,
directly administer the Plan.

Members of the Board or Committee who are either eligible for Options or have
been granted Options may vote on any matters affecting the administration of the
Plan or the grant of Options pursuant to the Plan, except that no such member
shall act upon the granting of an Option to himself, but any such member may be
counted in determining the existence of a quorum at any meeting of the Board or
the Committee during which action is taken with respect to the granting of an
Option to him or her.

The Committee shall meet at such times and places and upon such notice as the
chairperson determines. A majority of the Committee shall constitute a quorum.
Any acts by the Committee may be taken at any meeting at which a quorum is
present and shall be by majority vote of those members entitled to vote.
Additionally, any acts reduced to writing or approved in writing by all of the
members of the Committee shall be valid acts of the Committee.

(b)        Procedure After Registration Date. Notwithstanding subsection (a)
above, after the date of registration of the Company’s Common Stock on a
national securities exchange or the

 

7

 


--------------------------------------------------------------------------------



 

Registration Date, the Plan shall be administered either by: (i) the full Board;
or (ii) a Committee of two (2) or more directors, each of whom is a Non-Employee
Director. After such date, the Board shall take all action necessary to
administer the Plan in accordance with the then effective provisions of Rule
16b-3 promulgated under the Exchange Act, provided that any amendment to the
Plan required for compliance with such provisions shall be made consistent with
the provisions of Section 13 of the Plan, and said regulations.

(c)        Procedure After Section 162(m) Effective Date. Notwithstanding
subsections (a) and (b) above, after the Section 162(m) Effective Date the Plan
and all Option grants shall be administered and approved by a Committee
comprised solely of two or more Outside Directors.

(d)        Powers of the Committee. Subject to the provisions of the Plan, the
Committee shall have the authority: (i) to determine, upon review of relevant
information, the fair market value of the Common Stock; (ii) to determine the
exercise price of Options to be granted, the Employees, Non-Employee Directors
or Consultants to whom and the time or times at which Options shall be granted,
and the number of Shares to be represented by each Option; (iii) to interpret
the Plan; (iv) to prescribe, amend and rescind rules and regulations relating to
the Plan; (v) to determine the terms and provisions of each Option granted under
the Plan (which need not be identical) and, with the consent of the holder
thereof, to modify or amend any Option; (vi) to authorize any person to execute
on behalf of the Company any instrument required to effectuate the grant of an
Option previously granted by the Committee; (vii) defer an exercise date of any
Option (with the consent of the Optionee), subject to the provisions of Section
9(a) of the Plan; (viii) to determine whether Options granted under the Plan
will be Incentive Stock Options or Non-Statutory Stock Options; and (ix) to make
all other determinations deemed necessary or advisable for the administration of
the Plan.

(e)        Acceleration of Vesting. In addition to its other powers, subject to
compliance with Section 409A of the Code and any Treasury Regulations
promulgated thereunder ("409A"), the Board (or the Committee), in its
discretion, has the right, but not the obligation, to accelerate unvested
Options in connection with (i) any tender offer for a majority of the
outstanding shares of Common Stock by any person or entity; (ii) any proposed
sale or conveyance of all or substantially all of the property and assets of the
Company; or (iii) any proposed consolidation or merger of the Company with or
into any other corporation, unless the Company is the surviving corporation. The
Board's discretion is subject to compliance with Section 409A, so that if any
transaction described in (i), (ii) or (iii) shall occur, the Board (or the
Committee) shall have the power to accelerate unvested Options if and only if
such applicable transaction is a "Change of Control Event" as defined in Section
409A. In the case of such accelerated vesting, the Company shall give written
notice to the holder of any Option that such Option may be exercised even though
the Option or portion thereof would not otherwise have been exercisable had the
foregoing event not occurred. In such event, the Company shall permit the holder
of any Option to exercise during the time period specified in the Company’s
notice, which period shall not be less than ten days following the date of
notice. Upon consummation of a tender offer or proposed sale, conveyance,
consolidation or merger to which such notice shall relate, all rights under said
Option which shall not have been so exercised shall terminate unless the
agreement governing the transaction shall provide otherwise.

 

 

8

 


--------------------------------------------------------------------------------



 

 

(f)         Effect of Committee’s Decision. All decisions, determinations and
interpretations of the Committee shall be final and binding on all potential or
actual Optionees, any other holder of an Option or other equity security of the
Company and all other persons.

5.

Eligibility.

(a)        Persons Eligible for Options. Options under the Plan may be granted
only to Employees, Non-Employee Directors or Consultants whom the Committee, in
its sole discretion, may designate from time to time. Incentive Stock Options
may be granted only to Employees. An Employee who has been granted an Option, if
he or she is otherwise eligible, may be granted an additional Option or Options.
However, the aggregate fair market value (determined in accordance with the
provisions of Section 8(a) of the Plan) of the Shares subject to one or more
Incentive Stock Options grants that are exercisable for the first time by an
Optionee during any calendar year (under all stock option plans of the Company
and its Parents and Subsidiaries) shall not exceed $100,000 (determined as of
the grant date). Any options granted that exceed the foregoing limitation shall
be deemed to be Non-Statutory Stock Options. As of the Section 162(m) Effective
Date, Options under the Plan shall be granted to Covered Employees upon
satisfaction of the conditions to such grants provided pursuant to Section
162(m) and any Treasury Regulations promulgated thereunder.

(b)        No Right to Continuing Employment. Neither the establishment nor the
operation of the Plan shall confer upon any Optionee or any other person any
right with respect to continuation of employment or other service with the
Company or any Subsidiary, nor shall the Plan interfere in any way with the
right of the Optionee or the right of the Company (or any Parent or Subsidiary)
to terminate such employment or service at any time.

6.          Term of Plan. The Plan shall become effective upon its adoption by
the Board or its approval by vote of the holders of the outstanding shares of
the Company entitled to vote on the adoption of the Plan (in accordance with the
provisions of Section 19 hereof), whichever is earlier. It shall continue in
effect for a term of ten (10) years unless sooner terminated under Section 13 of
the Plan.

7.          Term of Option. Unless the Committee determines otherwise, the term
of each Option granted under the Plan shall be ten (10) years from the date of
grant. The term of the Option shall be set forth in the Option Agreement. No
Incentive Stock Option shall be exercisable after the expiration of ten (10)
years from the date such Option is granted, provided that no Incentive Stock
Option granted to any Employee who, at the date such Option is granted, owns
(within the meaning of Section 425(d) of the Code) more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary shall be exercisable after the expiration of five (5) years
from the date such Option is granted.

8.

Exercise Price and Consideration.

(a)        Exercise Price. Except as provided in subsections (b) and (c) below,
the exercise price for the Shares to be issued pursuant to any Option shall be
such price as is determined by the Committee, which shall in no event be less
than the fair market value of such Shares on the date the Option is granted;
provided that, in the case of any Optionee owning stock possessing

 

9

 


--------------------------------------------------------------------------------



 

more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary of the Company, the exercise
price shall be one hundred ten percent (110%) of fair market value on the date
the Option is granted. Fair market value of the Common Stock shall be determined
by the Committee, using such criteria as it deems relevant; provided, however,
that if there is a public market for the Common Stock, the fair market value per
Share shall be the average of the last reported bid and asked prices of the
Common Stock on the date of grant, as reported in The Wall Street Journal (or,
if not so reported, as otherwise reported by the National Association of
Securities Dealers Automated Quotation (NASDAQ) System) or, in the event the
Common Stock is listed on a national securities exchange (within the meaning of
Section 6 of the Exchange Act) or on the NASDAQ National Market System (or any
successor national market system), the fair market value per Share shall be the
closing price on such exchange on the date of grant of the Option, as reported
in The Wall Street Journal.

(b)        Ten Percent Shareholders. No Incentive Stock Option shall be granted
to any Employee who, at the date such Option is granted, owns (within the
meaning of Section 424(d) of the Code) more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any Parent or
Subsidiary, unless the exercise price for the Shares to be issued pursuant to
such Option is at least equal to one hundred ten percent (110%) of the fair
market value of such Shares on the grant date determined by the Committee in the
manner set forth in subsection (a) above.

(c)        Section 162(m) Limitations. After the Section 162(m) Effective Date,
the Option Price of any Option granted to a Covered Employee shall be at least
equal to the fair market value of the Shares as of the date of grant as
determined in the manner set forth in subsection (a) above.

(d)        Consideration. The consideration to be paid for the Optioned Shares
shall be payment in cash or by check unless payment in some other manner,
including by promissory note, other shares of the Company’s Common Stock or such
other consideration and method of payment for the issuance of Optioned Shares as
may be permitted under the California General Corporation Law is authorized by
the Committee at the time of the grant of the Option. Any cash or other property
received by the Company from the sale of Shares pursuant to the Plan shall
constitute part of the general assets of the Company.

9.

Exercise of Option.

(a)        Vesting Period. Any Option granted hereunder shall be exercisable at
such times and under such conditions as determined by the Committee and as shall
be permissible under the terms of the Plan, which shall be specified in the
Option Agreement evidencing the Option. Options granted under the Plan shall
vest at a rate of at least twenty percent (20%) per year.

(b)        Exercise Procedures. An Option shall be deemed to be exercised when
written notice of such exercise has been given to the Company in accordance with
the terms of the option agreement evidencing the Option, and full payment for
the Shares with respect to which the Option is exercised has been received by
the Company. After the Registration Date, in lieu of delivery of a cash payment
for the purchase price of the Shares with respect to which the

 

10

 


--------------------------------------------------------------------------------



 

Option is exercised, the Optionee may deliver to the Company a sell order to a
broker for the Shares being purchased and an agreement to pay (or have the
broker remit payment for) the purchase price for the Shares being purchased on
or before the settlement date for the sale of such shares to the broker.

Pursuant to the terms of the Option Agreement, the Committee may, but is not
obligated to require that any Option may be exercised only upon the execution of
a Stock Restriction Agreement which gives the Company a right to repurchase the
Option Shares at their then current fair market value, as determined by the
Committee, or at their original exercise price, whichever is greater. The Stock
Restriction Agreement shall contain such other provisions as the Committee may
approve in its sole discretion.

An Option may not be exercised for fractional shares. As soon as practicable
following the exercise of an Option in the manner set forth above, the Company
shall issue or cause its transfer agent to issue stock certificates representing
the Shares purchased. Until the issuance of such stock certificates (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a shareholder shall exist with respect to the Optioned
Shares notwithstanding the exercise of the Option. No adjustment will be made
for a dividend or other rights for which the record date is prior to the date of
the transfer by the Optionee of the consideration for the purchase of the
Shares, except as provided in Section 11 of the Plan. After the Registration
Date, the exercise of an Option by any person subject to short-swing trading
liability under Section 16(b) of the Exchange Act shall be subject to compliance
with all applicable requirements of Rule 16b-3 promulgated under the Exchange
Act.

(c)        Death of Optionee. In the event of the death during the Option period
of an Optionee who is at the time of his death, or was within the ninety (90)
day period immediately prior thereto, an Employee or Non-Employee Director, and
who was in Continuous Employment as such from the date of the grant of the
Option until the date of termination or death, this Option may be exercised, at
any time within one (1) year following the date of death, by the Optionee’s
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance, but only to the extent of the accrued right to exercise at the
time of the termination or death, whichever comes first, subject to the
condition that no Option shall be exercised after the expiration of the Option
period.

(d)        Disability of Optionee. In the event of the permanent and total
disability during the Option period of an Optionee who is at the time of such
disability, or was within the ninety (90) day period prior thereto, an Employee
or Non-Employee Director, and who was in Continuous Employment as such from the
date of the grant of the Option until the date of disability or termination, the
Option may be exercised at any time within one (1) year following the date of
such permanent and total disability, but only to the extent of the accrued right
to exercise at the time of the termination or disability, whichever comes first,
subject to the condition that no Option shall be exercised after the expiration
of the Option period.

(e)        Termination of Status as Employee, Non-Employee Director or
Consultant. If an Optionee shall cease to be an Employee or Non-Employee
Director for any reason other than permanent and total disability or death, or
if an Optionee shall cease to be a Consultant for any reason, the Optionee may,
but only within thirty (30) days (or such other period of time as is determined
by the Committee) after the date he or she ceases to be an Employee or
Non-Employee Director, or Consultant, exercise his or her Option to the extent
that he or she was

 

11

 


--------------------------------------------------------------------------------



 

entitled to exercise it at the date of such termination, subject to the
condition that no Option shall be exercisable after the expiration of the Option
period.

(f)         Exercise of Option with Stock After Registration Date. After the
Registration Date, the Committee may permit an Optionee to exercise an Option by
delivering shares of the Company’s Common Stock. If the Optionee is so
permitted, the option agreement covering such Option may include provisions
authorizing the Optionee to exercise the Option, in whole or in part, by: (i)
delivering whole shares of the Company’s Common Stock previously owned by such
Optionee (whether or not acquired through the prior exercise of a stock option)
having a fair market value equal to the aggregate exercise price for the
Optioned Shares issuable on exercise of the Option; and/or (ii) directing the
Company to withhold from the Shares that would otherwise be issued upon exercise
of the Option that number of whole Shares having a fair market value equal to
the aggregate exercise price for the Optioned Shares issuable on exercise of the
Option. Shares of the Company’s Common Stock so delivered or withheld shall be
valued at their fair market value at the close of the last business day
immediately preceding the date of exercise of the Option, as determined by the
Committee, in accordance with the provisions of Section 8(a) of the Plan. Any
balance of the exercise price shall be paid in cash. Any shares delivered or
withheld in accordance with this provision shall not again become available for
purposes of the Plan and for Options subsequently granted thereunder.

(g)        Tax Withholding. After the Registration Date, when an Optionee is
required to pay to the Company an amount with respect to tax withholding
obligations in connection with the exercise of an Option granted under the Plan,
the Optionee may elect prior to the date the amount of such withholding tax is
determined (the “Tax Date”) to make such payment, or such increased payment as
the Optionee elects to make up to the maximum federal, state and local marginal
tax rates, including any related FICA obligation, applicable to the Optionee and
the particular transaction, by: (i) delivering cash; (ii) delivering part or all
of the payment in previously owned shares of Common Stock (whether or not
acquired through the prior exercise of an Option); and/or (iii) irrevocably
directing the Company to withhold from the Shares that would otherwise be issued
upon exercise of the Option that number of whole Shares having a fair market
value equal to the amount of tax required or elected to be withheld (a
“Withholding Election”). If an Optionee’s Tax Date is deferred beyond the date
of exercise and the Optionee makes a Withholding Election, the Optionee will
initially receive the full amount of Optioned Shares otherwise issuable upon
exercise of the Option, but will be unconditionally obligated to surrender to
the Company on the Tax Date the number of Shares necessary to satisfy his or her
minimum withholding requirements, or such higher payment as he or she may have
elected to make, with adjustments to be made in cash after the Tax Date.

Any withholding of Optioned Shares with respect to taxes arising in connection
with the exercise of an Option by any person subject to short-swing trading
liability under Section 16(b) of the Exchange Act shall satisfy the requirements
of Section 16b-3(e).

Any adverse consequences incurred by an Optionee with respect to the use of
shares of Common Stock to pay any part of the exercise price or of any tax in
connection with the exercise of an Option, including without limitation any
adverse tax consequences arising as a result of a disqualifying disposition
within the meaning of Section 422 of the Code shall be the sole responsibility
of the Optionee. Shares withheld in accordance with this provision shall not
again become available for purposes of the Plan and for Options subsequently
granted thereunder.

 

 

12

 


--------------------------------------------------------------------------------



 

 

10.        Non-Transferability of Options. An Option may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner other than by
will or by the laws of descent and distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.

11.        Adjustments Upon Changes in Capitalization. Subject to any required
action by the shareholders of the Company, the number of shares reserved for
issuance under the Plan and Optioned Shares covered by each outstanding Option,
and the per share exercise price of each such Option, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, recapitalization,
combination, reclassification, the payment of a stock dividend on the Common
Stock or any other increase or decrease in the number of such shares of Common
Stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Board, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no issue
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an Option.

The Committee may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the number or class of securities covered by
any Option, as well as the price to be paid therefor, in the event that the
Company effects one or more reorganizations, recapitalizations, rights
offerings, or other increases or reductions of shares of its outstanding Common
Stock, and in the event of the Company being consolidated with or merged into
any other corporation.

Unless otherwise determined by the Board, upon the dissolution or liquidation of
the Company the Options granted under the Plan shall terminate and thereupon
become null and void. The Optionee shall be given not less than ten (10) days’
notice of such event and the opportunity to exercise each outstanding Option
before such event is effected.

Upon any merger or consolidation, if the Company is not the surviving
corporation, the Options granted under the Plan shall either be assumed by the
new entity or shall terminate in accordance with the provisions of the preceding
paragraph. In the event that the surviving corporation refuses to assume or
substitute for the Options granted under the Plan, each Optionee shall fully
vest in and have the right to exercise the Option granted as to 100% of the
Optioned Shares, including Options as to which such person would not otherwise
have the right to vest or exercise, upon the effective date of the event
constituting a merger or consolidation. If an Option becomes fully vested and
exercisable in lieu of assumption or substitution thereof in the event of
occurrence of a merger or consolidation, the Committee shall notify the Optionee
in writing or electronically that the Option shall be fully exercisable for a
period of fifteen (15) days from the date of such notice, and the Option shall
terminate upon the expiration of such period. For the purposes of this
paragraph, the Option shall be considered assumed if, following a merger or
consolidation, the replacement option or right confers the right to purchase or
receive, for each share of Optioned Shares immediately prior to the merger or
consolidation, the consideration (whether stock, cash, or other securities or
property) received in the merger or consolidation by holders of Common Stock for
each Share held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if the
consideration received in the merger or consolidation is not solely

 

13

 


--------------------------------------------------------------------------------



 

common stock of the surviving corporation or its Parent, the Committee may, with
the consent of the surviving corporation, provide for the consideration to be
received upon the exercise of the Option to be solely common stock of the
surviving corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or
consolidation. A merger or consolidation shall not cause the acceleration of
vesting of Options except to the extent provided under the Plan and in an Option
Agreement or other written contract between the Company and an Optionee.

12.        Time of Granting Options. Unless otherwise specified by the
Committee, the date of grant of an Option under the Plan shall be the date on
which the Committee makes the determination granting such Option. Notice of the
determination shall be given to each Optionee to whom an Option is so granted
within a reasonable time after the date of such grant.

13.        Amendment and Termination of the Plan. The Board may amend or
terminate the Plan from time to time in such respects as the Board may deem
advisable, except that, without approval of the holders of a majority of the
outstanding capital stock no such revision or amendment shall change the number
of Shares subject to the Plan, change the designation of the class of employees
eligible to receive Options or add any material benefit to Optionees under the
Plan. Any such amendment or termination of the Plan shall not affect Options
already granted, and such Options shall remain in full force and effect as if
the Plan had not been amended or terminated. After the Section 162(m) Effective
Date, the modification or addition of a material term of the Plan (as determined
under Section 162(m) and any applicable Treasury Regulations promulgated
thereunder) shall be approved by the shareholders in the manner provided in
Section 19 of the Plan.

14.        Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an Option granted under the Plan unless the exercise of such Option
and the issuance and delivery of such Shares pursuant thereto shall comply with
all relevant provisions of law, including, without limitation, the Securities
Act, the Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange upon which the Shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance. As a condition to the exercise of an Option, the Company may
require the person exercising such Option to represent and warrant at the time
of any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned relevant provisions of law.

15.        Reservation of Shares. During the term of this Plan the Company will
at all times reserve and keep available the number of Shares as shall be
sufficient to satisfy the requirements of the Plan. Inability of the Company to
obtain from any regulatory body having jurisdiction and authority deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder shall relieve the Company of any liability in respect of the
nonissuance or sale of such Shares as to which such requisite authority shall
not have been obtained.

16.        Information to Optionee. During the term of any Option granted under
the Plan, the Company shall provide or otherwise make available to each Optionee
a copy of such financial statements as it generally provides to its
shareholders, at least annually.

 

 

14

 


--------------------------------------------------------------------------------



 

 

17.        Option Agreement. Options granted under the Plan shall be evidenced
by Option Agreements.

18.        Indemnification of Board (or Committee, if applicable). In addition
to such other rights of indemnification as they may have as directors or as
members of the Committee, the members of the Board (or the Committee, if
applicable) shall be indemnified by the Company against the reasonable expenses,
including attorneys, fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any Option
granted thereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding except in relation to matters as of which it shall be
adjudged in such action, suit or proceeding that such Board (or Committee, if
applicable) member is liable for negligence or misconduct in the performance of
his duties; provided that within sixty days after institution of any such
action, suit or proceeding a Board (or Committee, if applicable) member shall in
writing offer the Company the opportunity, at its own expense, to handle and
defend the same.

19.        Shareholder Approval. The Plan shall be subject to approval by the
affirmative vote of the holders of a majority of the outstanding capital stock
of the Company entitled to vote within twelve (12) months before or after the
Plan is adopted. Any Option exercised before shareholder approval is obtained
must be rescinded if shareholder approval is not obtained within twelve (12)
months before or after the Plan is adopted. Shares issued upon the exercise of
such Options shall not be counted in determining whether such approval is
obtained. Any amendments to the Plan which require shareholder approval shall be
by the affirmative vote of the holders of a majority of the outstanding capital
stock of the Company entitled to vote.

* * * *

 

 

15

 


--------------------------------------------------------------------------------



 

 

CATALYST ENTERPRISES, INC.

STOCK RESTRICTION AGREEMENT

 

THIS STOCK RESTRICTION AGREEMENT (this “Agreement”) is made this      day of
________, 200_, by and between Catalyst Enterprises, Inc., a California
corporation (the “Company”), and                          (the “Optionee”).

RECITALS

WHEREAS, as of the date of this Agreement, Optionee has exercised an option to
acquire _________________ (_____) shares of the common stock of the Company
granted to Optionee under the Company’s 2005 Stock Option Plan pursuant to the
terms and conditions of that certain Stock Option Agreement (“Option Agreement”)
dated ________, 200_ executed between the parties, which Option Agreement is
incorporated herein by reference. The term “Shares” as used herein refers to the
Shares issued upon exercise of such option, and includes all securities received
(a) in replacement of the Shares; (b) as a result of stock dividends or stock
splits in respect of the Shares; and (c) all securities received in replacement
of the Shares in a recapitalization, merger, reorganization, or the like.

NOW, THEREFORE, in consideration of the obligations herein assumed by the
respective parties, it is mutually agreed as follows:

1.

Restriction Against Transfer.

(a)            Restrictions Imposed by this Agreement. Optionee agrees that he
or she will not transfer, assign, hypothecate, or in any way dispose of any of
the Shares, or any right or interest therein, whether voluntarily or by
operation of law, or by gift or otherwise, without the prior written consent of
the Company. Any purported transfer in violation of any provision of this
Agreement shall be void and ineffectual, and shall not operate to transfer any
interest or title to the purported transferee.

(b)           Federal Law Restrictions on Transfer. Optionee hereby acknowledges
that in addition to the restrictions imposed by subsection 1(a), above, the
following restrictions also apply with respect to the Shares:

(i)             The Shares held by Optionee must be held indefinitely unless
registered under the Securities Act of 1933, as amended (the “Act”), or unless,
in the opinion of counsel of the Company, an exemption from such registration is
available;

(ii)           Only the Company may file a registration statement with the
Securities and Exchange Commission (the “SEC”) and the Company is under no
obligation to do so with respect to the Shares;

(iii)          Exemption from registration may not be available or may not
permit Optionee to transfer Shares in the amounts or at the times proposed by
Optionee;

(iv)          Optionee has been advised that Rule 144 promulgated by the SEC
under the Act (“Rule 144”), which provides for certain limited, routine sales of
unregistered securities through brokers, is not presently available with respect
to the Shares and may never be available, and in any

 

 


--------------------------------------------------------------------------------



 

event, requires that the Shares be held and fully paid for within the meaning of
Rule 144 for a minimum of one (1) year, and possibly longer, before they may be
resold under Rule 144;

(v)           The Company is under no obligation to file any disclosure
statement with the SEC or to furnish Optionee with information to sell any of
the Shares under Rule 144; and

(vi)          In reliance upon the representations of Optionee set forth in
Section 2 below, the Company has not registered the Shares with the SEC under
the Act.

2.

Representations of Optionee. Optionee represents and warrants to the Company
that:

(a)            Optionee is purchasing the Shares for Optionee’s own account for
investment only and not with a view to, or for sale in connection with, a
distribution of the Shares within the meaning of the Act;

(b)           Optionee has no present intention of selling or otherwise
disposing of all or any portion of the Shares, and no other person has any
beneficial ownership in the Shares;

(c)            Optionee has had access to all information regarding the Company
and its present and prospective business, assets, liabilities and financial
condition;

(d)           Optionee has had ample opportunity to ask questions of and receive
answers from the Company’s representatives concerning this investment and to
obtain any and all documents requested in order to supplement or verify any of
the information supplied;

(e)            Optionee recognizes (i) the highly speculative nature of the
investment, (ii) the financial hazards involved, (iii) the lack of liquidity of
the Shares and restrictions upon transferability thereof (e.g., that the
undersigned may not be able to sell or dispose of them or use them as collateral
for loans), and (iv) the qualifications and backgrounds of the principals of the
Company, among other matters; and

(f)             If Optionee is married, Optionee’s spouse shall execute the
consent of spouse form attached hereto and Optionee understands that if such
form is not signed, then the Company shall be entitled to rely on such fact that
Optionee is unmarried at the time of purchase.

3.             Right to Repurchase Unvested Shares. In the event Optionee ceases
to be an Employee, Non-Employee Director of, or Consultant to the Company, for
any reason (a “Termination”), the Company shall have the irrevocable right to
repurchase all or any portion of Optionee’s Unvested Shares (as defined in the
Option Agreement) for a period of ninety (90) days following the later to occur
of (a) the date of such Termination or (b) the date this Agreement is signed by
Optionee. Exercise of the Company’s option shall be effected by mailing a notice
to Optionee or Optionee’s heirs or assigns within the 90 day period specified
above. The notice shall identify the number of Shares to be repurchased and
shall notify Optionee of the time, place and date for settlement of such
repurchase (settlement shall be within the 90 day repurchase period.) The
purchase price for the Unvested Shares shall be the price paid by the Optionee
for such shares. The Company shall have the right, exercisable in its sole
discretion, to assign its repurchase right in whole or in part to one or more
assignees.

 

4.             Escrow of Shares. Upon issuance, the certificates for any Shares
purchased hereunder shall be deposited in escrow with the Secretary of the
Company or other designee of Company (“Escrow

 

20144189. 1

2

 

 


--------------------------------------------------------------------------------



 

Holder”) to be held in escrow in accordance with the provisions of this Section
4 and the form of Escrow Instructions attached as Exhibit A. Each deposited
certificate shall be accompanied by two (2) duly-executed Assignments Separate
From Certificate substantially in the form attached hereto as Exhibit B. The
deposited certificates, together with any other assets or securities from time
to time deposited with the Escrow Holder pursuant to the requirements of this
Agreement, shall remain in escrow until such time or times as the certificates
(or other assets and securities) are to be released or otherwise surrendered for
cancellation.

 

5.             Payment of Purchase Price. The purchase price to be paid by
Company upon the exercise of its option granted pursuant to Section 5 shall be
paid by canceling the portion of any indebtedness owed by Optionee to the
Company in an amount equal to the amount of the purchase price; provided,
however, if Optionee’s indebtedness to the Company has been discharged by the
time such option is exercised, or if the purchase price exceeds the amount of
Optionee’s indebtedness, the purchase price (or any amount in excess of
Optionee’s indebtedness) shall be paid to Optionee in cash.

 

6.             Restrictions on Purchase by Company. The right of the Company to
exercise its option and to purchase any of the Shares is subject to the
restrictions governing the right of a Company to purchase its own stock
contained in the California Corporations Code, and such other pertinent
governmental restrictions as are now, or may hereafter become effective.

 

7.             Notices. All notices required or desired to be given pursuant to
this Agreement shall be in writing and shall be personally served (including by
commercial delivery or courier service) or given by mail or facsimile. Any
notice given by mail shall be deemed to have been given and received when
ninety-six (96) hours have elapsed from the time such notice was deposited in
the United States mails, certified or registered and first-class postage
prepaid, addressed, if intended to a party to this Agreement, at the address set
forth below its signature or to such other address as such party may have
designated by like written notice to each of the other parties from time to
time.

8.

Refusal to Transfer. The Company shall not be required:

(a)            To transfer on its books any Shares that have been sold, given
away, or otherwise transferred in violation of any provision set forth in this
Agreement; or

(b)           To treat as owner of such Shares or to accord the right to receive
dividends to any purchaser, donee, or other transferee to whom such Shares shall
have been so transferred.

9.

Restriction on Certificates.

(a)            Legends. The Company and Optionee agree that all certificates
representing all Shares of the Company which at any time are subject to the
provisions of this Agreement shall have endorsed upon them the following
legends:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
AGAINST TRANSFER UNDER THE TERMS OF AN AGREEMENT ENTERED INTO BY THE CORPORATION
AND THE SHAREHOLDER, DATED                 , 200_, AND THE COMPANY’S BYLAWS,
COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL OFFICE OF THIS CORPORATION.

 

 

20144189. 1

3

 

 


--------------------------------------------------------------------------------



 

 

THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED WITHOUT REGISTRATION
UNDER THE SECURITIES ACT OF 1933 IN RELIANCE UPON THE EXEMPTION CONTAINED IN
SECTION 4(2) THEREOF. NO TRANSFER OF THESE SHARES OR ANY INTEREST THEREIN MAY BE
MADE, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
UNLESS THE ISSUER HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO IT THAT
SUCH TRANSFER DOES NOT REQUIRE REGISTRATION UNDER THE ACT.

(b)           Stop Transfer Instructions. Optionee agrees that in order to
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
with respect to such certificates or instruments and, if the Company transfers
its own securities, it may make appropriate notations to the same effect in its
own records.

10.           Market Lock-up. Optionee agrees that to the extent requested by
the Company and any underwriter of securities of the Company in connection with
an underwriting of the Company’s securities (including the Company’s initial
public offering), Optionee will not transfer any Shares that were not included
in the registration statement filed in connection with that offering or
previously registered, for the period following the effective date of that
registration statement that the Company shall specify (provided that the
specified period shall not exceed one hundred eighty (180) days). The Company
may impose stop-transfer restrictions in the stock records of the Company in
order to enforce the provisions of this Section.

11.

Section 83(b) Elections.

(a)            Election for Unvested Shares Purchased Pursuant to Nonqualified
Stock Options. Optionee hereby acknowledges that he or she has been informed
that, with respect to the exercise of a nonqualified stock option for Unvested
Shares, that unless an election is filed by the Optionee with the Internal
Revenue Service and, if necessary, the proper state taxing authorities, within
thirty (30) days of the purchase of the Shares, electing pursuant to Section
83(b) of the Code (and any similar state tax provisions if applicable) to be
taxed currently on any difference between the purchase price of the Shares and
their fair market value on the date of purchase, there will be a recognition of
taxable income to the Optionee, measured by the excess, if any, of the fair
market value of the Shares, at the time the Company’s Repurchase Option lapses
over the purchase price for the Shares. Optionee represents that Optionee has
consulted any tax consultant(s) Optionee deems advisable in connection with the
purchase of the Shares or the filing of the Election under Section 83(b) and
similar tax provisions. A form of Election under Section 83(b) is attached
hereto as Exhibit C.

(b)           Election for Unvested Shares Purchased Pursuant to Incentive Stock
Options. Optionee hereby acknowledges that he or she has been informed that,
with respect to the exercise of an incentive stock option for Unvested Shares,
that unless an election is filed by the Optionee with the Internal Revenue
Service and, if necessary, the proper state taxing authorities, within thirty
(30) days of the purchase of the Shares, electing pursuant to Section 83(b) of
the Code (and any similar state tax provisions if applicable) to be taxed
currently on any difference between the purchase price of the Shares and their
fair market value on the date of purchase, there will be a recognition of income
to the Optionee, for alternative minimum tax purposes, measured by the excess,
if any, of the fair market value of the Shares, at the time the Company’s
Repurchase Option lapses over the purchase price for the Shares. Optionee
represents that Optionee has consulted any tax consultant(s) Optionee deems
advisable in connection with the purchase of the Shares or the filing of the
Election under Section 83(b) and similar tax provisions. A form of Election
under Section 83(b) is attached hereto as Exhibit C.

 

 

20144189. 1

4

 

 


--------------------------------------------------------------------------------



 

 

OPTIONEE ACKNOWLEDGES THAT IT IS OPTIONEE’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF OPTIONEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON OPTIONEE’S
BEHALF.

12.

General Provisions.

(a)            No Employment Rights. This Agreement is not an employment
contract and nothing in this Agreement shall affect in any manner whatsoever the
right or power of the company (or a parent or subsidiary of the Company) to
terminate Optionee’s employment for any reason at any time, with or without
cause and with or without notice.

(b)           Severability. In the event that any of the provisions of this
Agreement are held to be unenforceable or invalid by any court of competent
jurisdiction, the validity and enforceability of the remaining provisions shall
not be affected thereby.

(c)            Construction. All pronouns used in this Agreement shall be deemed
to refer to the masculine, feminine, neuter, singular or plural as
identification of the person or persons, firm or firms, corporation or
corporations may require.

(d)           Governing Law. This Agreement shall be governed by the laws of the
State of California, without regard to its conflicts of laws rules or
provisions.

(e)            Amendment. No amendment or variation of the terms of this
Agreement, with or without consideration, shall be valid unless made in writing
and signed by all of the parties to this Agreement at the time of such
amendment.

(f)           Inurement. Subject to the restrictions against transfer or
assignment contained herein, the provisions of this Agreement shall inure to the
benefit of and shall be binding upon the assigns, successors in interest,
personal representatives, estates, heirs, and legatees of each of the parties.
Optionee agrees that she will not hypothecate or otherwise create or suffer to
exist any lien, claim, or encumbrance upon any of Optionee’s Shares at any time
subject hereto, other than an encumbrance created or permitted by this
Agreement.

(g)            Entire Agreement. This Agreement contains the entire
understanding between the parties concerning the subject matter contained
herein. There are no representations, agreements, arrangements, or
understandings, oral or written, between or among the parties, relating to the
subject matter of this Agreement, which are not fully expressed herein.

(h)           Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

(i)             Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

* * * *

 

20144189. 1

5

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

COMPANY:

CATALYST ENTERPRISES, INC.

By: _____________________________________

Title: ____________________________________

 

OPTIONEE:

_________________________________________

(signature)

Name: ___________________________________

Address: __________________________________

__________________________________

__________________________________

 

Social Security No.: _________________________

 



 

20144189.1

 


--------------------------------------------------------------------------------



 

 

SPOUSE’S CONSENT TO AGREEMENT

I acknowledge that I have read the foregoing Agreement, that I know its
contents, and that I have had an opportunity to consult independent counsel. I
am aware that by its provisions, my spouse agrees to sell all shares of the
Company, including any community interest in them, upon the happening of certain
events. I hereby consent to the sale, approve of the provisions of the
Agreement, and agree that I will not bequeath the shares or any of them or any
interest in them by my Will if I predecease my spouse. I further agree that the
Company shall be entitled to rely upon any action or document signed by my
spouse with regard to the Shares the same as if I had taken such action or
signed such document as well.

 

 

______________________________________

(signature)

Name: _________________________________

(print)

 

 

20144189.1

7

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

ESCROW INSTRUCTIONS

Company and Optionee hereby authorize and direct the undersigned Escrow Agent
(“Agent”) to hold the documents and certificate(s) delivered to Agent pursuant
to these Escrow Instructions and to take the following actions with respect
thereto, and Company and Optionee hereby agree as follows:

1.             Optionee hereby delivers and/or agrees to deliver to Agent,
Optionee’s certificate(s) evidencing the stock purchased under the Stock
Restriction Agreement (“Stock”) and an Assignment Separate from Certificate
executed in duplicate. Optionee irrevocably authorizes Company to deposit with
Agent any certificates evidencing shares of Company’s stock acquired by Optionee
pursuant to the Agreement.

2.             The provisions of these Escrow Instructions shall apply for so
long as the Stock is subject to the Repurchase Option set forth in the Agreement
(the “Repurchase Rights”). Upon termination of Company’s Repurchase Rights
pursuant to the Agreement this escrow shall terminate.

3.             In the event Company elects to exercise any of the Repurchase
Rights, Company shall give to Optionee and Agent a written notice (the
“Repurchase Notice”) which states (a) the terms and conditions of such purchase,
determined in accordance with the provisions of the Agreement, and (b) a time
and date for a closing hereunder at the principal office of Company. Optionee
and Company hereby irrevocably authorize and direct Agent to close the
transaction contemplated by the Repurchase Notice in accordance with the terms
of the Repurchase Notice. At the closing, Agent shall deliver the certificate(s)
evidencing the shares of Stock to be transferred to Company against the
simultaneous delivery by Company to Agent of the consideration, if any, for the
number of shares of Stock being thus purchased. The balance of any such shares
and the consideration so received shall be retained by Agent and held in
accordance with these Escrow Instructions.

4.             Company may at any time release some or all of the Stock from the
provisions of these Escrow Instructions by giving written notice to Optionee and
Agent directing delivery to Optionee of the shares of Stock to be released.

5.             To facilitate the exercise of any of the Repurchase Rights, the
exercise of Company’s rights as a secured party, and the performance of these
instructions, Optionee does hereby constitute and appoint Agent as Optionee’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all stock certificates, stock assignments or other
instruments which shall be necessary or appropriate to make such securities
negotiable and complete any transaction herein contemplated, including Company’s
exercise of its rights as a secured party. Optionee understands that such
appointment is coupled with an interest and is irrevocable. Subject to the
provisions of this Agreement, Optionee shall exercise all rights and privileges
of a shareholder of Company while the Stock is held by Agent; provided, however,
Optionee may not sell, transfer, dispose of or in any manner encumber any shares
of the Stock while such shares of Stock are held by Agent hereunder.

6.             If at the time of termination of this escrow, Agent shall have in
its possession any documents, securities, or other property belonging to
Optionee Agent shall deliver all of same to Optionee and shall be discharged of
all further obligations hereunder.

 

 

20144189.1

 


--------------------------------------------------------------------------------



 

 

7.             Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by Company and Optionee, and approved by Agent.

8.             Agent shall not be personally liable for any act Agent may do or
omit to do hereunder as escrow agent, agent for Company, or attorney-in-fact for
Optionee while acting in good faith and in the exercise of Agent’s own good
judgment, and any act done or omitted by Agent pursuant to the advice of Agent’s
own attorneys shall be conclusive evidence of such good faith.

9.             Agent is hereby expressly authorized to disregard any and all
warnings by any of the parties hereto or by any other person, firm, corporation,
or other entity, excepting only orders or process of courts of law, and is
hereby expressly authorized to comply with and obey orders, judgments or decrees
of any court. In the event Agent obeys or complies with any such order, judgment
or decree of any court, Agent shall not be liable to any of the parties hereto
or to any other person, firm, corporation, or other entity by reason of such
compliance notwithstanding that any such order, judgment or decree shall be
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

10.           Agent shall not be liable in any respect on account of the
identity, authorities or rights of the parties executing or delivering or
purporting to execute or deliver any agreements or documents called for by the
Agreement or any documents or papers deposited or called for hereunder.

11.           Agent shall not be liable for the barring of any rights under the
Statute of Limitations with respect to these Escrow Instructions or any
documents deposited with Agent.

12.           Agent may resign from its duties hereunder at any time upon
written notice to Company and Optionee and delivery of all documents and
certificates held in this escrow to the successor escrow agent. If a successor
escrow agent has not been appointed within thirty (30) days, Agent may deliver
all such documents and certificates to Company, at which time, all further
responsibilities and duties of Agent shall cease.

13.           If prior to the termination of these Escrow Instructions Agent
shall resign or otherwise cease to operate as escrow agent, a successor escrow
agent shall be designated by the Board of Directors of Company. The Board of
Directors of Company may, at any time, substitute another party in Agent’s place
as escrow agent hereunder, and Optionee hereby expressly accepts such
substitution.

14.           Any notices required or permitted hereunder shall be in writing
and shall be deemed effectively given if delivered personally upon receipt, if
mailed by registered or certified mail (return receipt requested), first-class
postage prepaid, or transferred via telex or facsimile, to the parties at
addresses listed on Company’s books and records.

15.           The provisions of these Escrow Instructions shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, successors and assigns.

16.           This Agreement shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to the conflict
of law principles thereof.

17.           By signing these Escrow Instructions, Agent becomes a party hereby
only for the purpose of said Escrow Instructions; Agent does not become a party
to the Agreement.

 

 

20144189.1

2

 


--------------------------------------------------------------------------------



 

 

18.           Agent shall be entitled to reimbursement by Company for reasonable
costs and expenses incurred in connection with the performance of the services
provided for herein.

19.           These Escrow Instructions contain the entire understanding of
Company and Optionee, and there are no other contracts, agreements,
understandings, representations, warranties, or covenants with respect to the
subject matter contained herein.

 

* * * *

 



 

 

20144189.1

3

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed these Escrow Instructions
as of the date first above written.

COMPANY:

CATALYST ENTERPRISES, INC.

By:________________________________

 

Name:______________________________

 

Title:_____________________________

OPTIONEE:

Signed:____________________________

 

Name Printed:______________________

 

ESCROW AGENT:

 

Manatt, Phelps & Phillips LLP

By:________________________________

 

Name Printed:_______________________

 

 

 

20144189.1

4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

STOCK ASSIGNMENTS

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto
Catalyst Enterprises, Inc., a California corporation (the “Company”), pursuant
to the Repurchase Option under that certain Stock Restriction Agreement, dated
________, 200_, by and between the undersigned and the Company (the “Agreement”)
_____________________ (________) shares of the Common Stock of the Company
standing in the undersigned’s name on the books of said corporation represented
by Certificate No(s). ____ herewith, and does hereby irrevocably constitute and
appoint the Company’s attorney to transfer said stock on the books of the
Company with full power of substitution in the premises. This Assignment may be
used only in accordance with and subject to the terms and conditions of the
Agreement, in connection with the repurchase of shares of Common Stock issued to
the undersigned pursuant to the Agreement, and only to the extent that such
shares remain subject to the Company’s Repurchase Option under the Agreement.

Dated: ____________

Signed: ________________________________

 

Print Name: ____________________________

 

{INSTRUCTION: Please do not fill in any blanks other than the “Signed” line and
the “Print Name” line. }



 

20144189.1

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto
Catalyst Enterprises, Inc., a California corporation (the “Company”), pursuant
to the Repurchase Option under that certain Stock Restriction Agreement, dated
_________, 200_ by and between the undersigned and the Company (the “Agreement”)
_____________________ (________) shares of the Common Stock of the Company
standing in the undersigned’s name on the books of said corporation represented
by Certificate No(s). ____ herewith, and does hereby irrevocably constitute and
appoint the Company’s attorney to transfer said stock on the books of the
Company with full power of substitution in the premises. This Assignment may be
used only in accordance with and subject to the terms and conditions of the
Agreement, in connection with the repurchase of shares of Common Stock issued to
the undersigned pursuant to the Agreement, and only to the extent that such
shares remain subject to the Company’s Repurchase Option under the Agreement.

Dated: ____________

Signed: ________________________________

 

Print Name: ____________________________

 

{INSTRUCTION: Please do not fill in any blanks other than the “Signed” line and
the “Print Name” line. }

 

 

20144189.1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

SECTION 83(b) TAX ELECTION

This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treasury Regulation Section 1.83-2.

(1)

Name: _____________________________________________________________

Address: ___________________________________________________________

___________________________________________________________

Social Security No.: __________________

(2)

The property with respect to which the election is being made is ______________
shares of the common stock of Catalyst Enterprises, Inc., a California
corporation (“Shares”).

(3)

The date on which the Shares were purchased is __________________, 200_.

 

(4)

The taxable year in which the election is being made is the calendar year 200_.

(5)

The property is subject to a repurchase right pursuant to which the issuer has
the right to acquire the property at the original purchase price if for any
reason that taxpayer ceases to be a service provider to the issuer. The issuer’s
repurchase right lapses in accordance with the terms of an agreement between the
company and taxpayer.

(6)

The fair market value at the time of transfer (determined without regard to any
restriction other than a restriction which by its terms will never lapse) is
$0.____ per share.

(7)

The amount paid for such property is $0.____ per share.

(8)

A copy of this statement was furnished to _________________________________, for
whom taxpayer rendered the services underlying the transfer of property.

(9)

This statement is executed as of _________________, 200_.

Signature:

_____________________________

 

Taxpayer

 

NOTE:  This form must be filed with the Internal Revenue Service Center with
which taxpayer files his/her Federal income tax returns. The filing must be made
within thirty (30) days after the execution date of the Stock Restriction
Agreement.

 

 

20144189.1

 


--------------------------------------------------------------------------------



 

 

CATALYST ENTERPRISES, INC.

INCENTIVE STOCK OPTION AGREEMENT

 

THIS INCENTIVE STOCK OPTION AGREEMENT (the “Agreement”), effective as of
______________, 200_, made by and between Catalyst Enterprises, Inc., a
California corporation (the “Company”), and the individual named below
(“Optionee”). This Agreement is made pursuant to the terms and conditions of the
Catalyst Enterprises, Inc. 2005 Stock Option Plan (the “Plan”), a copy of which
is attached to this Agreement as Exhibit A, and the provisions of which are
incorporated into this Agreement by reference. In the event of any conflict
between this Agreement and the Plan, the terms of the Plan shall govern. The
Option is intended to be an incentive stock option within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”).

OPTIONEE NAME

_______________________________________

DATE OF GRANT

_______________________________________

VESTING COMMENCEMENT DATE

_________________________________

 

NUMBER OF SHARES OF COMMON STOCK (“Shares”)

_____________________

 

EXERCISE PRICE

$___________________________PER SHARE

 

EXPIRATION DATE

_______________________________________

VESTING SCHEDULE:

Optionee’s right to exercise the option granted in this Agreement shall vest as
follows.      

(a)          Provided the Optionee remains an Employee of the Company, the
Shares shall vest as follows: twenty-five percent (25%) of the Option Shares
shall vest and become exercisable on each annual anniversary from the Vesting
Commencement Date, as long as the Optionee remains an Employee of the Company,
until the Option Shares become fully vested and exercisable four (4) years from
the Vesting Commencement Date. Options shall be rounded down to the nearest
whole Share.

(b)         In the event of Optionee’s death, disability or other termination of
employment, the exercisability of this Option shall be governed by Sections
9(c), 9(d) and 9(e) of the Plan.

(c)          The Option may not be exercised for fractional shares or for less
than one hundred shares (100) Shares unless the remaining number of Shares
subject to exercise is less than 100.

(d)         Option Shares may not be exercised prior to the time they have
vested (the “Unvested Shares”) in the Optionee, unless and until a majority of
the Company’s Board of Directors has approved such early exercise by the
Optionee. In such case, the Unvested Shares shall be subject to repurchase by
the Company pursuant to the terms of the Stock Restriction Agreement under which
they are purchased, and, to the extent the terms hereof govern exercise and the
like of the options, such terms shall be disregarded.

1.          No Transfer or Assignment of Option. This Option and the rights and
privileges conferred hereby shall not be transferred, assigned, pledged, or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment, or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate, or otherwise dispose of this
option, or of any right or privilege conferred hereby, contrary to the
provisions of this Agreement, or upon any attempted sale under any execution,
attachment, or similar process upon the rights and privileges conferred hereby,
this Option and the rights and privileges conferred hereby shall immediately
become null and void.

 

20144189.1

 


--------------------------------------------------------------------------------



 

 

2.

Method of Exercise.

(a)        Notice. Optionee may exercise this option by delivering a signed
Notice of Exercise in substantially the form attached hereto to the officer of
the Company designated in such notice. If Optionee is purchasing unvested
Shares, the Notice of Exercise shall be accompanied by a signed Stock
Restriction Agreement in substantially the form attached hereto and payment in
full of the aggregate purchase price for the Shares.

(b)        Restriction on Exercise. This Option may not be exercised if the
issuance of the Shares upon such exercise or the method of payment of
consideration for such Shares would constitute a violation of any applicable
Federal or state securities law or any other law or regulation. Furthermore, the
method and manner of payment of the Option Price will be subject to the rules
under Part 207 of Title 12 of the Code of Federal Regulations (“Regulation G”)
as promulgated by the Federal Reserve Board if such rules apply to the Company
at the date of exercise. As a condition to the exercise of this Option, the
Company may require the Optionee to make any representation or warranty to the
Company at the time of exercise of the Option as in the opinion of legal counsel
for the Company may be required by any applicable law or regulation, including
the execution and delivery of an appropriate representation statement.
Accordingly, the stock certificates for the Shares issued upon exercise of this
Option may bear appropriate legends restricting transfer.

(c)        Method of Payment. Payment of the exercise price shall be by any of
the following, or a combination thereof, at the election of the Optionee:

a.

cash;

 

b.

certified or bank cashier’s check; or

c.          in the event there exists a public market for the Company’s Common
Stock on the date of exercise, by surrender of shares of the Company’s Common
Stock, provided that if such shares were acquired upon exercise of an incentive
stock option, the Optionee must have first satisfied the holding period
requirements under Section 422(a)(1) of the Code. In this case payment shall be
made as follows:

(i)         Optionee shall deliver to the Secretary of the Company a written
notice which shall set forth the portion of the purchase price the Optionee
wishes to pay with Common Stock, and the number of shares of such Common Stock
the Optionee intends to surrender pursuant to the exercise of this Option, which
shall be determined by dividing the aforementioned portion of the purchase price
by the average of the last reported bid and asked prices per share of Common
Stock of the Company, as reported in The Wall Street Journal (or, if not so
reported, as otherwise reported by the National Association of Securities
Dealers Automated Quotation (NASDAQ) System or, in the event the Common Stock is
listed on a national securities exchange, or on the NASDAQ National Market
System (or any successor national market system), the closing price of Common
Stock of the Company on such exchange as reported in The Wall Street Journal,
for the day on which the notice of exercise is sent or delivered;

 

 

20144189. 1

2

 


--------------------------------------------------------------------------------



 

 

(ii)         Fractional shares shall be disregarded and the Optionee shall pay
in cash an amount equal to such fraction multiplied by the price determined
under subparagraph (i) above;

(iii)        The written notice shall be accompanied by a duly endorsed blank
stock power with respect to the number of Shares set forth in the notice, and
the certificate(s) representing said Shares shall be delivered to the Company at
its principal offices within three (3) working days from the date of the notice
of exercise;

(iv)        The Optionee hereby authorizes and directs the Secretary of the
Company to transfer so many of the Shares represented by such certificate(s) as
are necessary to pay the purchase price in accordance with the provisions
herein;

(v)        If any such transfer of Shares requires the consent of the California
Commissioner of Corporations or of some other agency under the securities laws
of any other state, or an opinion of counsel for the Company or Optionee that
such transfer may be effected under applicable Federal and state securities
laws, the time periods specified herein shall be extended for such periods as
the necessary request for consent to transfer is pending before said Commission
or other agency, or until counsel renders such an opinion, as the case may be.
All parties agree to cooperate in making such request for transfer, or in
obtaining such opinion of counsel, and no transfer shall be effected without
such consent or opinion if required by law; and

(vi)        Notwithstanding any other provision herein, the Optionee shall only
be permitted to pay the purchase price with shares of the Company’s Common Stock
owned by him as of the exercise date in the manner and within the time periods
allowed under 17 CFR § 240.16b-3 promulgated under the Securities Exchange Act
of 1934 as such regulation is presently constituted, as it is amended from time
to time, and as it is interpreted now or hereafter by the Securities and
Exchange Commission.

3.          Term and Expiration. This option, if it has not earlier expired
pursuant to the terms of this Agreement or the Plan, shall expire in all events
on the tenth (10th) anniversary of the Date of Grant set forth on the first page
hereof.

4.          Compliance with State and Federal Securities Laws. No Shares shall
be issued upon the exercise of this option unless and until the Company has
determined that all applicable provisions of state and federal securities laws
have been satisfied.

5.          Adjustment Upon Changes in Capitalization or Merger. The number of
Shares covered by this Option shall be adjusted in accordance with the
provisions of Section 11 of the Plan in the event of changes in the
capitalization or organization of the Company, or if the Company is a party to a
merger or other corporate reorganization.

6.          Not Employment Contract. Nothing in this Agreement or in the Plan
shall confer upon the Optionee any right to continue in the employ of the
Company or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to discharge the Optionee at any
time for any reason whatsoever, with or without cause, subject to the provisions
of applicable law. This is not an employment contract.

 

 

20144189. 1

3

 


--------------------------------------------------------------------------------



 

 

7.          Income Tax Withholding. The Optionee authorizes the Company to
withhold in accordance with applicable law from any compensation payable to him
or her any taxes required to be withheld by Federal, state or local laws as a
result of the exercise of this Option. Furthermore, in the event of any
determination that the Company has failed to withhold a sum sufficient to pay
all withholding taxes due in connection with the exercise of this Option, the
Optionee agrees to pay the Company the amount of any such deficiency in cash
within five (5) days after receiving a written demand from the Company to do so,
whether or not Optionee is an Optionee of the Company at that time.

8.

Miscellaneous Provisions.

(a)        No Rights as a Shareholder. Optionee shall have no rights as a
shareholder with respect to any Shares subject to this option until the Shares
have been issued in the name of Optionee.

(b)        Confidentiality. Optionee agrees and acknowledges that the terms and
conditions of this Agreement, including without limitation the number of Shares
for which options have been granted, are confidential. Optionee agrees that he
will not disclose these terms and conditions to any third party, except to
Optionee’s financial or legal advisors, tax preparer or family members, unless
such disclosure is required by law.

(c)        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
wholly made and performed in the State of California.

(d)        Entire Agreement. This Agreement, and the Plan, together with those
documents that are referenced in this Agreement, are intended to be the final,
complete, and exclusive statement of the terms of the agreement between Optionee
and the Company with regard to the subject matter of this Agreement. This
Agreement and the Plan supersede all other prior agreements, communications, and
statements, whether written or oral, express or implied, pertaining to that
subject matter. This Agreement and the Plan may not be contradicted by evidence
of any prior or contemporaneous statements or agreements, oral or written, and
may not be explained or supplemented by evidence of consistent additional terms.

(e)            

 

20144189. 1

4

 


--------------------------------------------------------------------------------



 

 

Counterparts. This Agreement may be executed in one or more counterparts all of
which together shall constitute one and the same instrument.

* * * *

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY:

CATALYST ENTERPRISES, INC.

a California corporation

By:________________________________

 

Title:_______________________________

OPTIONEE:

_______________________________________

(signature)

Name:________________________________

(print)

Address:________________________________

_______________________________________

_______________________________________

 

Social Security No.:________________________

 

20144189. 1

5

 


--------------------------------------------------------------------------------



 

 

CATALYST ENTERPRISES, INC.

NON-STATUTORY STOCK OPTION AGREEMENT

 

THIS NON-STATUTORY STOCK OPTION AGREEMENT (this “Agreement”), effective as of
__________, 200_, made by and between Catalyst Enterprises, Inc., a California
corporation (the “Company”), and the individual named below (“Optionee”). This
Agreement is made pursuant to the terms and conditions of the Catalyst
Enterprises, Inc. 2005 Stock Option Plan (the “Plan”), a copy of which is
attached to this Agreement as Exhibit A, and the provisions of which are
incorporated into this Agreement by reference. In the event of any conflict
between this Agreement and the Plan, the terms of the Plan shall govern. The
Option is intended to be an non-statutory stock option within the meaning of the
Internal Revenue Code of 1986, as amended (the “Code”).

OPTIONEE NAME

_______________________________________

DATE OF GRANT

_______________________________________

VESTING COMMENCEMENT DATE

_________________________________

 

NUMBER OF SHARES OF COMMON STOCK (“Shares”)

_____________________

 

EXERCISE PRICE

$___________________________PER SHARE

 

EXPIRATION DATE

_______________________________________

VESTING SCHEDULE:

Optionee’s right to exercise the option granted in this Agreement shall vest as
follows:

 

(a)            Provided the Optionee remains a Service Provider to the Company,
the Shares shall vest as follows: twenty-five percent (25%) of the Option Shares
shall vest and become exercisable on each annual anniversary from the Vesting
Commencement Date until the Option Shares become fully vested and exercisable
four (4) years from the Vesting Commencement Date. For the purposes of this
Agreement, Optionee shall be deemed to be a Service Provider to Company for so
long as Optionee renders periodic services to Company as an officer, employee,
an independent non-employee consultant, or in such other capacity, all on terms
approved by the Board of Directors, or on such other terms all as determined by
and in the sole discretion of the Board of Directors of Company. Optionee
acknowledges and understands that what constitutes Service Provider status,
other than as an officer, employee or consultant as set forth above, shall be
determined entirely by the Board of Directors and the decision of such Board
shall be final. [Adjust as necessary and approved by the Board].

 

(b)           In the event of Optionee's death, disability or other termination
of Service Provider status, the exercisability of this Option shall be governed
by Sections 9(c), 9(d) and 9(e) of the Plan.

 

(c)            The Option may not be exercised for fractional shares or for less
than one hundred shares (100) Shares unless the remaining number of Shares
subject to exercise is less than 100.

 

(d)           Option Shares may not be exercised prior to the time they have
vested (the “Unvested Shares”) in the Optionee, unless and until a majority of
the Company’s Board of Directors has approved such early exercise by the
Optionee. In such case, the Unvested Shares shall be subject to repurchase by
the Company pursuant to the terms of the Stock Restriction Agreement under which
they

 

20144189.1

 


--------------------------------------------------------------------------------



 

are purchased, and, to the extent the terms hereof govern exercise and the like
of the options, such terms shall be disregarded.

9.          No Transfer or Assignment of Option. This Option and the rights and
privileges conferred hereby shall not be transferred, assigned, pledged, or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment, or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate, or otherwise dispose of this
option, or of any right or privilege conferred hereby, contrary to the
provisions of this Agreement, or upon any attempted sale under any execution,
attachment, or similar process upon the rights and privileges conferred hereby,
this Option and the rights and privileges conferred hereby shall immediately
become null and void.

10.

Method of Exercise.

(a)        Notice. Optionee may exercise this option by delivering a signed
Notice of Exercise in substantially the form attached hereto to the officer of
the Company designated in such notice. If Optionee is acquiring unvested shares,
such notice shall be accompanied by a signed Stock Restriction Agreement in
substantially the form attached hereto and payment in full of the aggregate
purchase price for the Shares.

(b)        Restriction on Exercise. This Option may not be exercised if the
issuance of the Shares upon such exercise or the method of payment of
consideration for such Shares would constitute a violation of any applicable
Federal or state securities law or any other law or regulation. Furthermore, the
method and manner of payment of the Option Price will be subject to the rules
under Part 207 of Title 12 of the Code of Federal Regulations (“Regulation G”)
as promulgated by the Federal Reserve Board if such rules apply to the Company
at the date of exercise. As a condition to the exercise of this Option, the
Company may require the Optionee to make any representation or warranty to the
Company at the time of exercise of the Option as in the opinion of legal counsel
for the Company may be required by any applicable law or regulation, including
the execution and delivery of an appropriate representation statement.
Accordingly, the stock certificates for the Shares issued upon exercise of this
Option may bear appropriate legends restricting transfer.

(c)        Method of Payment. Payment of the exercise price shall be by any of
the following, or a combination thereof, at the election of the Optionee:

a.

cash;

 

b.

certified or bank cashier’s check; or

c.          in the event there exists a public market for the Company’s Common
Stock on the date of exercise, by surrender of shares of the Company’s Common
Stock. In this case payment shall be made as follows:

(i)         Optionee shall deliver to the Secretary of the Company a written
notice which shall set forth the portion of the purchase price the Optionee
wishes to pay with Common Stock, and the number of shares of such Common Stock
the Optionee intends to surrender pursuant to the exercise of this Option, which
shall be determined by dividing the

 

20144189. 1

2

 


--------------------------------------------------------------------------------



 

aforementioned portion of the purchase price by the average of the last reported
bid and asked prices per share of Common Stock of the Company, as reported in
The Wall Street Journal (or, if not so reported, as otherwise reported by the
National Association of Securities Dealers Automated Quotation (NASDAQ) System
or, in the event the Common Stock is listed on a national securities exchange,
or on the NASDAQ National Market System (or any successor national market
system), the closing price of Common Stock of the Company on such exchange as
reported in The Wall Street Journal, for the day on which the notice of exercise
is sent or delivered;

(ii)         Fractional shares shall be disregarded and the Optionee shall pay
in cash an amount equal to such fraction multiplied by the price determined
under subparagraph (i) above;

(iii)        The written notice shall be accompanied by a duly endorsed blank
stock power with respect to the number of Shares set forth in the notice, and
the certificate(s) representing said Shares shall be delivered to the Company at
its principal offices within three (3) working days from the date of the notice
of exercise;

(iv)        The Optionee hereby authorizes and directs the Secretary of the
Company to transfer so many of the Shares represented by such certificate(s) as
are necessary to pay the purchase price in accordance with the provisions
herein;

(v)        If any such transfer of Shares requires the consent of the California
Commissioner of Corporations or of some other agency under the securities laws
of any other state, or an opinion of counsel for the Company or Optionee that
such transfer may be effected under applicable Federal and state securities
laws, the time periods specified herein shall be extended for such periods as
the necessary request for consent to transfer is pending before said Commission
or other agency, or until counsel renders such an opinion, as the case may be.
All parties agree to cooperate in making such request for transfer, or in
obtaining such opinion of counsel, and no transfer shall be effected without
such consent or opinion if required by law; and

(vi)        Notwithstanding any other provision herein, the Optionee shall only
be permitted to pay the purchase price with shares of the Company’s Common Stock
owned by him as of the exercise date in the manner and within the time periods
allowed under 17 CFR § 240.16b-3 promulgated under the Securities Exchange Act
of 1934 as such regulation is presently constituted, as it is amended from time
to time, and as it is interpreted now or hereafter by the Securities and
Exchange Commission.

11.        Term and Expiration. This option, if it has not earlier expired
pursuant to the terms of this Agreement or the Plan, shall expire in all events
on the tenth (10th) anniversary of the Date of Grant set forth on the first page
hereof.

12.        Compliance with State and Federal Securities Laws. No Shares shall be
issued upon the exercise of this option unless and until the Company has
determined that all applicable provisions of state and federal securities laws
have been satisfied.

13.        Adjustment Upon Changes in Capitalization or Merger. The number of
Shares covered by this Option shall be adjusted in accordance with the
provisions of Section 11 of the

 

20144189. 1

3

 


--------------------------------------------------------------------------------



 

Plan in the event of changes in the capitalization or organization of the
Company, or if the Company is a party to a merger or other corporate
reorganization.

14.        Not Employment Contract. Nothing in this Agreement or in the Plan
shall confer upon the Optionee any right to continue in the employ of or as a
service provider to the Company or shall interfere with or restrict in any way
the rights of the Company, which are hereby expressly reserved, to discharge the
Optionee at any time for any reason whatsoever, with or without cause, subject
to the provisions of applicable law. This is not an employment or service
provider contract.

15.        Income Tax Withholding. The Optionee authorizes the Company to
withhold in accordance with applicable law from any compensation payable to him
or her any taxes required to be withheld by Federal, state or local laws as a
result of the exercise of this Option and further agrees that Company and
Company’s agents shall not be required to deliver any shares purchased by
Optionee upon exercise of this Option unless and until Optionee’s tax
obligations have been satisfied to Company’s satisfaction or Optionee has
provided Company with such payments. Furthermore, in the event of any
determination that the Company has failed to withhold a sum sufficient to pay
all withholding taxes due in connection with the exercise of this Option, the
Optionee agrees to pay the Company the amount of any such deficiency in cash
within five (5) days after receiving a written demand from the Company to do so,
whether or not Optionee is an Optionee of the Company at that time.

16.

Miscellaneous Provisions.

(a)        No Rights as a Shareholder. Optionee shall have no rights as a
shareholder with respect to any Shares subject to this option until the Shares
have been issued in the name of Optionee.

(b)        Confidentiality. Optionee agrees and acknowledges that the terms and
conditions of this Agreement, including without limitation the number of Shares
for which options have been granted, are confidential. Optionee agrees that he
will not disclose these terms and conditions to any third party, except to
Optionee’s financial or legal advisors, tax preparer or family members, unless
such disclosure is required by law.

(c)        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
wholly made and performed in the State of California.

(d)        Entire Agreement. This Agreement and the Plan, together with those
documents that are referenced in this Agreement, are intended to be the final,
complete, and exclusive statement of the terms of the agreement between Optionee
and the Company with regard to the subject matter of this Agreement. This
Agreement and the Plan supersede all other prior agreements, communications, and
statements, whether written or oral, express or implied, pertaining to that
subject matter. This Agreement and the Plan may not be contradicted by evidence
of any prior or contemporaneous statements or agreements, oral or written, and
may not be explained or supplemented by evidence of consistent additional terms.

 

 

20144189. 1

4

 


--------------------------------------------------------------------------------



 

 

(e)        Counterparts. This Agreement may be executed in one or more
counterparts all of which together shall constitute one and the same instrument.

* * * *

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY:

CATALYST ENTERPRISES, INC.

a California corporation

By:_________________________________

 

Title:________________________________

OPTIONEE:

 

(signature)

Name:___________________________________

(print)

Address:_________________________________

 

                                          
                                      

 

Social Security
No.:________________________                                          
                                                              

 

20144189. 1

5

 


--------------------------------------------------------------------------------



 

 

Form of Notice of Exercise

of Catalyst Enterprises, Inc. Incentive or Non-Statutory Stock Option

Date of Exercise: ________________________

 

Catalyst Enterprises, Inc. (the “Company”)

Attn: Nader Saleh, President

60 Las Colinas Lane

San Jose, California 95119

 

Gentlemen:

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

Type of Option (check one)

_____Incentive

_____Nonstatutory

 

Stock Option Agreement dated:

_________________________________

 

Number of shares exercised:

_________________________________

Total Exercise Price:

$________________________________

By this exercise, I agree (i) to provide the Company with such additional
documents as it may require, if any, in accordance with the provisions of the
Catalyst Enterprises, Inc. 2005 Stock Option Plan, (ii) to pay (in the manner
designated by the Company) any withholding obligation relating to this option
exercise, (iii) if this notice relates to the exercise of unvested shares under
an early exercise option, to immediately execute and deliver an Stock
Restriction Agreement, and (iv) if this exercise relates to an incentive stock
option, to notify you in writing within fifteen (15) days after the date of any
sale or other disposition of any shares issued upon exercise of this option if
such sale or other disposition occurs within 2 years after the Date of Grant of
this option or within 1 year of the date of this notice of exercise.

I acknowledge that the shares being purchased by me hereunder have not been
registered under the Securities Act of 1933, as amended (the “Act”) and are
“restricted securities” under Rule 701 and Rule 144 promulgated under the Act. I
warrant and represent to the Company that I have no present intention of
distributing or selling the Shares, except as permitted under the Act and any
applicable state securities laws.

I further acknowledge that, if required by the Company (or a representative of
the underwriters) in connection with the first underwritten registration of the
offering of any securities of the Company under the Act, I will not sell or
otherwise transfer or dispose of any shares of Common Stock or other securities
of the Company during such period (not to exceed one hundred eighty (180) days)
following the effective

 

 


--------------------------------------------------------------------------------



 

date of the registration statement of the Company filed under the Act as may be
requested by the Company or a representative of the underwriters. I further
agree that the Company may impose stop transfer instructions with respect to
securities subject to the foregoing restrictions until the end of such period.

I enclose my check for $______________ in full payment of the purchase price of
said shares. Please register said shares in my name.

 

Dated: __________________, 200_

______________________________ 

Signature

______________________________ 

Name Printed

 

______________________________ 

Address

______________________________ 

Social Security No.

 



 

 


--------------------------------------------------------------------------------